Mr. Justice McNary
delivered the opinion of the court.
The assignments of error upon which defendant relies for a reversal of the judgment of conviction are identical with those presented by his codefendant, Mike Spanos. The legal questions involved are the selfsame with those of State v. Mike Spanos, ante, p. 118 (134 Pac. 6), in which an opinion has just been rendered.
For the reasons indicated in that case, the judgment of conviction of this defendant is affirmed.
Affirmed.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice Eakin concur.